Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  147955 (30)




  RANDY BERKSHIRE,

                Plaintiff-Appellant,

  v                                                                 SC: 147955
                                                                    CoA: 314467
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

               On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of November 5, 2013 is denied because it does not appear that it was entered
  erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2013
          jam
                                                                               Clerk